Exhibit 1.01 SMTC Corporation Conflict Minerals Report For The Reporting Period January 1 to December 31, 2016 This Conflict Minerals Report (“CMR”) has been prepared by SMTC Corporation (herein referred to, alternatively, as “SMTC,” “we”, “us” and “our”). This CMR for the reporting period January 1 to December 31, 2016 is presented to comply with the final conflict minerals implementing rules (“Final Rules”) promulgated by the Securities and Exchange Commission (“SEC”), as modified by subsequent SEC guidance. The Final Rules were adopted by the to implement reporting and disclosure requirements related to conflict minerals as directed by the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 as codified in Section 13(p) of the Securities Exchange Act of 1934, as amended. The Final Rules impose reporting obligations on SEC registrants whose manufactured products contain conflict minerals that are necessary to the functionality or production of their products. “Conflict minerals” are currently defined by the SEC as cassiterite, columbite-tantalite (coltan), gold, wolframite, or their derivatives, which the SEC has currently limited to tin, tantalum, tungsten and gold. To comply with the Final Rules, we conducted due diligence on the origin, source and chain of custody of the conflict minerals that were necessary to the functionality or production of the products that we manufactured or contracted to manufacture the (“Covered Products”) to ascertain whether these conflict minerals originated in the Democratic Republic of Congo or an adjoining country (collectively, “Covered Countries”) and financed or benefited armed groups (as defined in Section 1, Item 1.01(d)(2) of Form SD) in any of these countries and whether any of the conflict minerals may be from recycled or scrap sources. Pursuant to SEC guidance, SMTC is not required to describe any of its Covered Products as“DRC conflict free”, “DRC conflict undeterminable” or “having not been found to be ‘DRC conflict free’” (as each such term is defined in Item 1.01(d) of Form SD), and therefore makes no conclusion in this regard in this CMR. Furthermore, given that SMTC has not voluntarily elected to describe any of its Covered Products as “DRC conflict free,” an independent private sector audit of the report presented herein has not been conducted. I. Company Overview SMTC is a provider of end-to-end electronics manufacturing services (“EMS”), including product design and sustaining engineering services, printed circuit board assembly (“PCBA”), production, enclosure and precision metal fabrication, systems integration and comprehensive testing services, configuration to order (“CTO”), build to order (“BTO”) and direct order fulfillment (“DOF”). SMTC has facilities in the United States, Canada, Mexico, and China. SMTC’s services extend over the entire electronic product life cycle from the new product development and new product introduction (“NPI”) through to growth, maturity and end-of-life phases. SMTC offers fully integrated contract manufacturing services to global original equipment manufacturers (“OEMs”), and technology companies, primarily within the industrial, networking and communications, power and energy and medical market sectors. II. Product Overview SMTC’s electronic manufacturing services span the entire electronic product life cycle from the development and introduction of new products through the growth, maturity, and end-of-life phases. We believe that SMTC’s innovative manufacturing services have the capability to reduce our customers’ product costs and time-to-market, which improve competitiveness. We continuously work with our customers to identify, prioritize and implement opportunities for cost reduction. SMTC offers three vertically integrated manufacturing streams: enclosures and precision metal fabrication products; PCBA products; and larger-scale systems. For each of these streams, SMTC provides a broad range of end-to-end manufacturing services, from assembly, test, integration and box-build through to system level test, CTO, BTO and DOF. These core services are complemented with cable assembly, interconnect and value engineering services. SMTC’s three manufacturing streams are vertically integrated to better control quality, lead times and inventory risk and to avoid the “margin stacking” when these services are provided by loosely connected entities. Customers benefit from lower costs, better quality, and shorter lead times. 1 Our Covered Products. We identified the following categories of Covered Products: ● Enclosures and Precision Metal Fabrication Products: We provide custom build metal fabrication, assembly enclosures, cable and harness assemblies. ● PCBA Products: We manufacture printed circuit board assemblies for various consumer and commercial products including audio systems, electronic payment terminals, fuel dispensers and computer and networking modules. ● Larger-Scale Systems: We manufacture subassemblies utilized in large scale systems used for the production of integrated circuits in the semiconductor industry. III. Supply Chain Overview SMTC delivers supply chain capabilities and solutions that support the total product lifecycle. Our teams work closely with customers’ supply-base partners to integrate the entire supply chain. Our extended supply chain model recognizes the need for collaboration between OEM customers, SMTC and supply partners to ensure overall supply chain optimization, from product design processes, manufacturing, sourcing, order management and fulfillment to transportation and logistics. The end result is greater control over a complex, extended supply chain to help SMTC customers realize flexibility, cost savings, process improvements, and competitive advantages. IV. Conflict Minerals Analysis and Reasonable Country of Origin Inquiry Based upon a review of our products and our reasonable country of origin inquiry (“RCOI”), we have concluded that: ● Those products identified above under the heading “Our Covered Products” contain conflict minerals that are necessary to the production or functionality of such products; and ● As of April 30, 2017, suppliers who have responded to our survey indicated that a portion of these conflict minerals originated from the Covered Countries. Please reference the table 1 below for a summary of the results based upon the surveys returned. Table 1 Suppliers response Tantalum Tin Gold Tungsten Yes 63% 39% 13% 47% Unknown 13% 9% 19% 10% No 24% 52% 68% 43% Total 100% 100% 100% 100% ● Suppliers who have responded to our survey indicated a portion of conflict minerals coming from recycled or scrap sources were used in the production of covered products as shown in the table 2 below. Table 2 Suppliers response Tantalum Tin Gold Tungsten Yes 1.9% 5.4% 5.3% 1.0% After completing the due diligence described below, SMTC continues to work with its suppliers to identify the country of origin of the conflict minerals and facilities used to produce the conflict minerals in the Covered Products. 2 Therefore, required by the Final Rules to file with the SEC a Form SD and a Conflict Minerals Report as an exhibit thereto. V. Design of Due Diligence Measures SMTC designed its due diligence process with respect to the source and chain of custody of the conflict minerals contained in the Covered Products based on the five-step framework set forth in the Second Edition of the Organization for Economic Co-operation and Development’s Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas and the supplements thereto (the “OECD Guidance”). VI. Due Diligence Measures Performed by SMTC SMTC performed the following due diligence measures in accordance with the OECD Guidance and the Final Rules: OECD Guidance Step #1: Establish Strong Company Management Systems ● On November 12, 2012, SMTC adopted a Conflict Minerals Policy (the “Conflict Minerals Policy”) that sets forth (i) its commitment to complying with the Final Rules, (ii) its expectations of its suppliers regarding supporting SMTC’s compliance activities, and (iii) its policies and practices with respect to the engagement of suppliers and the implementation of risk mitigation measures. The Conflict Minerals Policy can be found on our website at www.smtc.com under the “About SMTC” heading then click on “Corporate Social Responsibility”. ● The implementation of SMTC’s RCOI and the conducting of due diligence on the source and chain of custody of SMTC’s necessary conflict minerals is managed by SMTC’s Engineering and Quality team. To the extent that concerns or other issues are identified in the supplier data acquisition or engagement processes, these issues and concerns will be addressed first by the responsible individuals within this Engineering and Quality team and reviewed by the VP, Quality and Engineering on a quarterly basis. ● The Engineering and Quality team members responsible for compliance with our Conflict Minerals Policy and Final Rules (i) have received training regarding conflict minerals compliance and (ii) are required to be familiar with the Conflict Minerals Policy and with SMTC’s conflict minerals-related processes and procedures. ● Records of material conflict minerals-related documentation are maintained electronically by SMTC for a period of five (5) years from the date of creation. ● All of SMTC’s existing suppliers have been provided our copy of the Conflict Minerals Policy, and new suppliers will be provided a copy of the Conflict Minerals Policy as part of SMTC’s standard supplier onboarding process. Subject to each supplier’s position in our supply chain and our relative leverage with respect to such supplier, we will use commercially reasonable efforts to obtain (i) the assent of our suppliers to a policy on conflict minerals consistent with the Conflict Minerals Policy; (ii) the cooperation of such suppliers in providing the information required by the CMRT (as defined below); and (iii) the commitment of such suppliers to promptly update us regarding changes in their sourcing practices and circumstances that impact us by providing us with revised CMRTs. ● Interested parties can report improper activities in violation of the Conflict Minerals Policy or the Final Rules by reporting such activities to SMTC Conflict Minerals . The contact and email address for the grievance mechanism are published on SMTC’s website at www.smtc.com . All reported activities will be reviewed by the appropriate individuals within SMTC. 3 OECD Guidance Step #2: Identify and Assess Risk in the Supply Chain ● SMTC requires that its suppliers provide the information required to complete, in all material respects, the Electronic Industry Citizenship Coalition (“EICC”)/Global e-Sustainability Initiative Conflict Minerals Reporting Template (the “CMRT”). The CMRT is designed to provide SMTC with sufficient information regarding its suppliers’ practices with respect to the sourcing of conflict minerals to enable it to comply with its requirements under the Final Rules. As of January 13, 2013, we started our supplier data acquisition and engagement processes by sending CMRT to our suppliers via the iPoint Conflict Minerals Platform. ● SMTC manages the collection of information that is reported on the CMRT by its suppliers using iPoint Conflict Minerals Platform. ● SMTC utilizes a series of escalating responses within the iPoint Conflict Minerals Platform to address the failure of a supplier to provide the information required by the CMRT. OECD Guidance Step #3: Design and Implement a Strategy to Respond to Identified Risks ● If SMTC determines that there is a reasonable risk that a supplier is sourcing conflict minerals that are directly or indirectly financing or benefiting armed groups as a result of either (i) the supplier data acquisition or engagement processes or (ii) the receipt of information from other sources, SMTC will apply a series of escalations. ● In order to identify and respond to identified risks, SMTC follows a framework described by IPC WP-1081 -White Paper on Conflict Minerals Due Diligence.SMTC applies this framework to supplier engagements at or above $100,000 USD per year.In broad terms, a set of escalations are used to obtain the desired results. ● Such escalations may include sending escalation letters to our suppliers, suspend invoice payments and finally suspend trade.SMTC will also engage with customers to resolve a sourcing issue that involves product from suppliers required by our customer or a product from SMTC’s direct suppliers, to require such supplier to implement a risk management plan (which plan may involve, as appropriate, remedial action up to, and including, disengagement from upstream suppliers), or disengagement by SMTC from the applicable supplier. OECD Guidance Step #4: Carry Out Independent Third-Party Audit of Supply Chain Due Diligence at Identified Points in the Supply Chain The supply chain for the Covered Products is complex, and there are many third parties in the supply chain between our direct supplier and the original sources of the conflict minerals necessary to the Covered Products. In this regard, we do not purchase conflict minerals directly from mines, smelters or refiners. We must therefore rely on our suppliers to provide information regarding the origin of the conflict minerals that are included in the Covered Products. Additionally, we believe that the smelters and refiners of the conflict minerals are best situated to identify the sources of the conflict minerals and have required our suppliers to take steps to identify the applicable smelters and refiners of the conflict minerals in our supply chain. Given that we do not have a direct relationship with the smelters and refiners that process the conflict minerals that are present in our the Covered Products, we rely on the Conflict-Free Sourcing Initiative (the “CFSI”) to conduct third-party audits of smelters and refineries. OECD Guidance Step #5: Report on Supply Chain Due Diligence As required by the Final Rules, we have filed a Form SD and a Conflict Minerals Report as an exhibit thereto for the 2014 calendar year reporting period. 4 VII. Smelters or Refineries Identified For calendar year 2016, we have further reviewed and consolidated our RCOI inquiry due to acquisitions by or of several suppliers and to ease duplication of requests sent. As a result, there was a 10% decrease of supplier requests in 2016 as compared to year 2015, which also reported a decrease of 35%, as compared to year 2014 reporting period. Overall there has been an increase of 10.6% of supplier responses in 2016 compared to 2015 and an increase of 15.6% and 30.6% when compared to 2014 and 2013 reporting period consecutively. As of April 30, 2017, SMTC’s RCOI, involved 1,074 suppliers contributing conflict minerals necessary to SMTC’s products, of whom 61.6% have returned completed CMRTs to SMTC . These suppliers identified the names of 362 recognized smelters or refineries from which they source conflict minerals. Of those smelters, 247 smelters, or approximately 68.2%, have been certified by the CFSI’s Conflict-Free Smelter Program (the “CFSP”). The remainder of the smelters and refineries are not, at this time, certified by the CFSP. With respect to these uncertified smelters and refineries, although we were not able to determine the mines of origin of the conflict minerals sourced from such smelters and refineries, we were able to determine the country locations of then refineries and smelters for the 2016 reporting period as compared to 2015 reporting period by requesting the completed CMRT from suppliers and soliciting the country of origin utilizing the iPoint Conflict Minerals Platform (iPCMP). 5 SMTC utilizes iPCMP to manage suppliers' templates and status of smelters. The iPCMP Master Smelter List is continuously updated with the current information obtained from CFSI. When CFSI eventually validates these smelters and adds them to their system, iPCMP updates smelter status information within their master smelter list. The following smelters and refineries were identified by SMTC ’s supply chain. Smelters or refineries with the check mark with an “X” in the right hand column are listed on the CFSP (Conflict Free Sourcing Program)’s according to iPCMP. 6 3TG Metal Smelter Name and Refineries Smelter or Refiner Country Location CFS List Gold Penglai Penggang Gold Industry Co., Ltd. CHINA Gold Istanbul Gold Refinery TURKEY X Gold Daejin Indus Co., Ltd. KOREA (REPUBLIC OF) X Gold SungEel HiTech KOREA (REPUBLIC OF) X Gold Republic Metals UNITED STATES OF AMERICA X Gold OJSC Kolyma Refinery RUSSIAN FEDERATION Gold LS-NIKKO Copper Inc. KOREA (REPUBLIC OF) X Gold Sabin Metal Corp. UNITED STATES OF AMERICA Gold Asahi Refining USA Inc. UNITED STATES OF AMERICA X Gold Umicore Brasil Ltda. BRAZIL X Gold Samduck Precious Metals KOREA (REPUBLIC OF) X Gold Hunan Chenzhou Mining Co., Ltd. CHINA Gold Heraeus Precious Metals GmbH & Co. KG GERMANY X Gold Royal Canadian Mint CANADA X Gold SEMPSA Joyeria Plateria S.A. SPAIN X Gold HeTai Gold Mineral GuangDong Ltd. Co. CHINA Gold OJSC "The Gulidov Krasnoyarsk Non-Ferrous Metals Plant" (OJSC Krastsvetmet) RUSSIAN FEDERATION X Gold L'azurde Company For Jewelry SAUDI ARABIA Gold Shandong Tiancheng Biological Gold Industrial Co., Ltd. CHINA Gold Atasay Kuyumculuk Sanayi Ve Ticaret A.S. TURKEY Gold Lingbao Gold Co., Ltd. CHINA Gold Gansu Seemine Material Hi-Tech Co., Ltd. CHINA Gold PT Aneka Tambang (Persero) Tbk INDONESIA X Gold Chugai Mining JAPAN Gold Torecom KOREA (REPUBLIC OF) X Gold Allgemeine Gold-und Silberscheideanstalt A.G. GERMANY X Gold PAMP S.A. SWITZERLAND X Gold Advanced Chemical Company UNITED STATES OF AMERICA X Gold Morris and Watson NEW ZEALAND 7 Gold Umicore S.A. Business Unit Precious Metals Refining BELGIUM X Gold Asaka Riken Co., Ltd. JAPAN X Gold Aida Chemical Industries Co., Ltd. JAPAN X Gold Ishifuku Metal Industry Co., Ltd. JAPAN X Gold Metahub Industries Sdn. Bhd. MALAYSIA Gold Tokuriki Honten Co., Ltd. JAPAN X Gold CCR Refinery - Glencore Canada CANADA X Gold Gold Refinery of Zijin Mining Group Co., Ltd. CHINA X Gold Degussa Sonne / Mond Goldhandel GmbH GERMANY Gold Caridad MEXICO Gold Ohura Precious Metal Industry Co., Ltd. JAPAN X Gold Kennecott Utah Copper LLC UNITED STATES OF AMERICA X Gold Bangko Sentral ng Pilipinas (Central Bank of the Philippines) PHILIPPINES X Gold Inner Mongolia Qiankun Gold and Silver Refinery Share Co., Ltd. CHINA X Gold SAFINA A.S. CZECH REPUBLIC Gold Universal Precious Metals Refining Zambia ZAMBIA Gold Nyrstar Metals UNITED STATES OF AMERICA Gold L'Orfebre S.A. ANDORRA Gold Hwasung CJ Co., Ltd. KOREA (REPUBLIC OF) Gold GCC Gujrat Gold Centre Pvt. Ltd. INDIA Gold Singway Technology Co., Ltd. TAIWAN, PROVINCE OF CHINA X Gold K.A.Rasmussen as NORWAY Gold Remondis Argentia B.V. NETHERLANDS Gold KGHM Polska Miedz Spolka Akcyjna POLAND Gold House of Currency of Brazil (Casa da Moeda do Brazil) BRAZIL Gold JSC Ekaterinburg Non-Ferrous Metal Processing Plant RUSSIAN FEDERATION X Gold Lingbao Jinyuan Tonghui Refinery Co., Ltd. CHINA Gold PX Precinox S.A. SWITZERLAND X Gold Tony Goetz NV BELGIUM Gold Kazzinc KAZAKHSTAN X 8 Gold Nihon Material Co., Ltd. JAPAN X Gold AngloGold Ashanti Corrego do Sitio Mineracao BRAZIL X Gold Dowa JAPAN X Gold Kazakhmys Smelting LLC KAZAKHSTAN Gold Shandong Zhaojin Gold & Silver Refinery Co., Ltd. CHINA X Gold Matsuda Sangyo Co., Ltd. JAPAN X Gold So Accurate Group, Inc. UNITED STATES OF AMERICA Gold Argor-Heraeus S.A. SWITZERLAND X Gold Metalor Technologies S.A. SWITZERLAND X Gold Ogussa Osterreichische Gold- und Silber-Scheideanstalt GmbH AUSTRIA X Gold Sudan Gold Refinery SUDAN Gold T.C.A S.p.A ITALY X Gold Materion UNITED STATES OF AMERICA X Gold Emirates Gold DMCC UNITED ARAB EMIRATES X Gold Heraeus Metals Hong Kong Ltd. CHINA X Gold Zhongyuan Gold Smelter of Zhongjin Gold CHINA X Gold Guoda Safina High-Tech Environmental Refinery Co., Ltd. CHINA Gold Faggi Enrico S.p.a ITALY Gold C. Hafner GmbH + Co. KG GERMANY X Gold Metalor USA Refining UNITED STATES OF AMERICA X Gold Sumitomo Metal Mining Co., Ltd. JAPAN X Gold Western Australian Mint (T/a The Perth Mint) AUSTRALIA X Gold DODUCO GmbH GERMANY X Gold Geib Refining UNITED STATES OF AMERICA X Gold MMTC-PAMP India Pvt., Ltd. INDIA X Gold Al Etihad Gold LLC UNITED ARAB EMIRATES X Gold SOE Shyolkovsky Factory of Secondary Precious Metals RUSSIAN FEDERATION X Gold Rand Refinery (Pty) Ltd. SOUTH AFRICA X Gold Samwon Metals Corp. KOREA (REPUBLIC OF) Gold Daye Non-Ferrous Metals Mining Ltd. CHINA Gold Pease & Curren UNITED STATES OF AMERICA 9 Gold Tanaka Kikinzoku Kogyo K.K. JAPAN X Gold Hangzhou Fuchunjiang Smelting Co., Ltd. CHINA Gold Chimet S.p.A. ITALY X Gold OJSC Novosibirsk Refinery RUSSIAN FEDERATION X Gold Mitsui Mining and Smelting Co., Ltd. JAPAN X Gold Yokohama Metal Co., Ltd. JAPAN X Gold Aktyubinsk Copper Company TOO KAZAKHSTAN Gold Korea Zinc Co., Ltd. KOREA (REPUBLIC OF) X Gold JSC Uralelectromed RUSSIAN FEDERATION X Gold Bangalore Refinery INDIA Gold Valcambi S.A. SWITZERLAND X Gold Luoyang Zijin Yinhui Gold Refinery Co., Ltd. CHINA Gold Mitsubishi Materials JAPAN X Gold WIELAND Edelmetalle GmbH GERMANY X Gold Yunnan Copper Industry Co., Ltd. CHINA Gold TOO Tau-Ken-Altyn KAZAKHSTAN Gold SAAMP FRANCE X Gold Almalyk Mining and Metallurgical Complex (AMMC) UZBEKISTAN X Gold Guangdong Jinding Gold Limited CHINA Gold Modeltech Sdn Bhd MALAYSIA Gold Asahi Refining Canada Ltd. CANADA X Gold Kaloti Precious Metals UNITED ARAB EMIRATES Gold Eco-System Recycling Co., Ltd. JAPAN X Gold Elemetal Refining, LLC UNITED STATES OF AMERICA Gold DSC (Do Sung ) KOREA (REPUBLIC OF) X Gold AU Traders and Refiners SOUTH AFRICA X Gold Metalor Technologies (Suzhou) Ltd. CHINA X Gold Metalurgica Met-Mex Penoles S.A. De C.V. MEXICO X Gold Japan Mint JAPAN X Gold Aurubis AG GERMANY X 10 Gold Nihon Superior Co., Ltd. JAPAN Gold Jiangxi Copper Co., Ltd. CHINA X Gold Kyrgyzaltyn JSC KYRGYZSTAN X Gold Prioksky Plant of Non-Ferrous Metals RUSSIAN FEDERATION X Gold United Precious Metal Refining, Inc. UNITED STATES OF AMERICA X Gold The Refinery of Shandong Gold Mining Co., Ltd. CHINA X Gold Boliden AB SWEDEN X Gold Asahi Pretec Corp. JAPAN X Gold Kojima Chemicals Co., Ltd. JAPAN X Gold Fidelity Printers and Refiners Ltd. ZIMBABWE Gold HwaSeong CJ Co., Ltd. KOREA (REPUBLIC OF) Gold Moscow Special Alloys Processing Plant RUSSIAN FEDERATION X Gold JX Nippon Mining & Metals Co., Ltd. JAPAN X Gold Great Wall Precious Metals Co., Ltd. of CBPM CHINA Gold Yamamoto Precious Metal Co., Ltd. JAPAN X Gold Schone Edelmetaal B.V. NETHERLANDS X Gold Umicore Precious Metals Thailand THAILAND X Gold Bauer Walser AG GERMANY Gold Abington Reldan Metals, LLC UNITED STATES OF AMERICA Gold Faggi Enrico S.p.A. ITALY Gold Sai Refinery INDIA Gold Metalor Technologies (Hong Kong) Ltd. CHINA X Gold Metalor Technologies (Singapore) Pte., Ltd. SINGAPORE X Gold Navoi Mining and Metallurgical Combinat UZBEKISTAN Gold Solar Applied Materials Technology Corp. TAIWAN, PROVINCE OF CHINA X Gold Tongling Nonferrous Metals Group Co., Ltd. CHINA Gold Sichuan Tianze Precious Metals Co., Ltd. CHINA X Gold Nadir Metal Rafineri San. Ve Tic. A.S. TURKEY X Gold Cendres + Metaux S.A. SWITZERLAND Gold Morris and Watson Gold Coast AUSTRALIA Gold SAXONIA Edelmetalle GmbH GERMANY X Gold Heimerle + Meule GmbH GERMANY X 11 Tantalum Hengyang King Xing Lifeng New Materials Co., Ltd. CHINA X Tantalum QuantumClean UNITED STATES OF AMERICA X Tantalum NPM Silmet AS ESTONIA X Tantalum H.C. Starck GmbH Laufenburg GERMANY Tantalum King-Tan Tantalum Industry Ltd. CHINA X Tantalum Global Advanced Metals Boyertown UNITED STATES OF AMERICA X Tantalum H.C. Starck Ltd. JAPAN X Tantalum Hi-Temp Specialty Metals, Inc. UNITED STATES OF AMERICA X Tantalum Changsha South Tantalum Niobium Co., Ltd. CHINA X Tantalum Jiangxi Dinghai Tantalum & Niobium Co., Ltd. CHINA X Tantalum F&X Electro-Materials Ltd. CHINA X Tantalum Zhuzhou Cemented Carbide Group Co., Ltd. CHINA X Tantalum H.C. Starck Tantalum and Niobium GmbH GERMANY X Tantalum H.C. Starck Co., Ltd. THAILAND X Tantalum LSM Brasil S.A. BRAZIL X Tantalum Ningxia Non-ferrous Metal Smeltery CHINA Tantalum Jiangxi Tuohong New Raw Material CHINA X Tantalum Tranzact, Inc. UNITED STATES OF AMERICA Tantalum Jiujiang Zhongao Tantalum & Niobium Co., Ltd. CHINA X Tantalum Exotech Inc. UNITED STATES OF AMERICA X Tantalum Duoluoshan CHINA X Tantalum XinXing HaoRong Electronic Material Co., Ltd. CHINA X Tantalum Jiujiang Nonferrous Metals Smelting Company Limited CHINA X Tantalum RFH Tantalum Smeltry Co., Ltd. CHINA X Tantalum H.C. Starck Smelting GmbH & Co. KG GERMANY X Tantalum Power Resources Ltd. MACEDONIA (THE FORMER YUGOSLAV REPUBLIC OF) X Tantalum JiuJiang JinXin Nonferrous Metals Co., Ltd. CHINA X Tantalum Avon Specialty Metals Ltd UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Tantalum Global Advanced Metals Aizu JAPAN X Tantalum Metallurgical Products India Pvt., Ltd. INDIA X Tantalum Plansee SE Reutte AUSTRIA 12 Tantalum FIR Metals & Resource Ltd. CHINA X Tantalum H.C. Starck Hermsdorf GmbH GERMANY X Tantalum Ningxia Orient Tantalum Industry Co., Ltd. CHINA X Tantalum Conghua Tantalum and Niobium Smeltry CHINA X Tantalum Yichun Jin Yang Rare Metal Co., Ltd. CHINA X Tantalum Mineracao Taboca S.A. BRAZIL X Tantalum Solikamsk Magnesium Works OAO RUSSIAN FEDERATION X Tantalum Resind Industria e Comercio Ltda. BRAZIL X Tantalum KEMET Blue Powder UNITED STATES OF AMERICA X Tantalum KEMET Blue Metals MEXICO X Tantalum Taki Chemical Co., Ltd. JAPAN X Tantalum AMG (Advanced Metallurgical Group) BRAZIL Tantalum D Block Metals, LLC UNITED STATES OF AMERICA X Tantalum Advanced Metallurgical Group N.V. (AMG) UNITED STATES OF AMERICA Tantalum Plansee SE Liezen AUSTRIA Tantalum Guizhou Zhenhua Xinyun Technology Ltd., Kaili branch CHINA Tantalum Ulba Metallurgical Plant JSC KAZAKHSTAN X Tantalum Mitsui Mining and Smelting Co., Ltd. JAPAN X Tantalum Guangdong Zhiyuan New Material Co., Ltd. CHINA X Tantalum Telex Metals UNITED STATES OF AMERICA X Tantalum H.C. Starck Inc. UNITED STATES OF AMERICA X Tin CV Tiga Sekawan INDONESIA X Tin An Thai Minerals Co., Ltd. VIETNAM Tin PT Inti Stania Prima INDONESIA X Tin Metallo-Chimique N.V. BELGIUM X Tin Minsur PERU X Tin Global Advanced Metals Pty Ltd AUSTRALIA Tin PT Mitra Stania Prima INDONESIA X Tin PT Tirus Putra Mandiri INDONESIA Tin Fenix Metals POLAND X 13 Tin Estanho de Rondonia S.A. BRAZIL Tin PT Eunindo Usaha Mandiri INDONESIA X Tin CV Serumpun Sebalai INDONESIA X Tin Mineracao Taboca S.A. BRAZIL X Tin PT Seirama Tin Investment INDONESIA Tin PT ATD Makmur Mandiri Jaya INDONESIA X Tin Rui Da Hung TAIWAN, PROVINCE OF CHINA X Tin CRM Synergies S.L. SPAIN Tin Dowa JAPAN X Tin Phoenix Metal Ltd. RWANDA Tin Modeltech Sdn Bhd MALAYSIA Tin Operaciones Metalurgical S.A. BOLIVIA (PLURINATIONAL STATE OF) X Tin PT Karimun Mining INDONESIA X Tin PT Cipta Persada Mulia INDONESIA Tin Chenzhou Yunxiang Mining and Metallurgy Co., Ltd. CHINA X Tin PT Stanindo Inti Perkasa INDONESIA X Tin PT Babel Inti Perkasa INDONESIA X Tin Malaysia Smelting (MSC) MALAYSIA X Tin Nghe Tinh Non-Ferrous Metals Joint Stock Company VIETNAM Tin PT Artha Cipta Langgeng INDONESIA X Tin Senju Metal Industry Co., Ltd. MALAYSIA Tin CV Gita Pesona INDONESIA X Tin Yunnan Tin Company Limited CHINA X Tin Xianghualing Tin Minerals CHINA Tin Mitsubishi Materials JAPAN X Tin Gejiu Yunxin Nonferrous Electrolysis Co., Ltd. CHINA X Tin PT Timah (Persero) Tbk Mentok INDONESIA X Tin PT Koba Tin INDONESIA Tin Bauer Walser AG GERMANY Tin PT Menara Cipta Mulia INDONESIA X Tin Guanyang Guida Nonferrous Metal Smelting Plant CHINA X Tin Electro-Mechanical Facility of the Cao Bang Minerals & Metallurgy Joint Stock Company VIETNAM 14 Tin Huichang Jinshunda Tin Co., Ltd. CHINA Tin Tuyen Quang Non-Ferrous Metals Joint Stock Company VIETNAM Tin PT Timah (Persero) Tbk Kundur INDONESIA X Tin PT Refined Bangka Tin INDONESIA X Tin PT Bukit Timah INDONESIA X Tin PT Pelat Timah Nusantara Tbk INDONESIA Tin PT Panca Mega Persada INDONESIA X Tin Novosibirsk Processing Plant Ltd. RUSSIAN FEDERATION Tin Cooperativa Metalurgica de Rondonia Ltda. BRAZIL X Tin PT Fang Di MulTindo INDONESIA Tin PT Sariwiguna Binasentosa INDONESIA X Tin CV Ayi Jaya INDONESIA X Tin PT Bangka Prima Tin INDONESIA X Tin Gejiu Non-Ferrous Metal Processing Co., Ltd. CHINA X Tin Nankang Nanshan Tin Manufactory Co., Ltd. CHINA Tin Yunnan Chengfeng Non-ferrous Metals Co., Ltd. CHINA X Tin Jiangxi Ketai Advanced Material Co., Ltd. CHINA X Tin PT Tommy Utama INDONESIA X Tin CV Dua Sekawan INDONESIA X Tin Gejiu Zili Mining And Metallurgy Co., Ltd. CHINA Tin PT Prima Timah Utama INDONESIA X Tin Elmet S.L.U. SPAIN X Tin China Tin Group Co., Ltd. CHINA X Tin PT Bangka Timah Utama Sejahtera INDONESIA Tin PT Wahana Perkit Jaya INDONESIA Tin PT Kijang Jaya Mandiri INDONESIA X Tin CNMC (Guangxi) PGMA Co., Ltd. CHINA Tin White Solder Metalurgia e Mineracao Ltda. BRAZIL X Tin Gejiu Jinye Mineral Company CHINA X Tin Gejiu Kai Meng Industry and Trade LLC CHINA Tin O.M. Manufacturing Philippines, Inc. PHILIPPINES X 15 Tin EM Vinto BOLIVIA (PLURINATIONAL STATE OF) X Tin Feinhütte Halsbrücke GmbH GERMANY Tin PT DS Jaya Abadi INDONESIA X Tin Soft Metais Ltda. BRAZIL X Tin PT Bangka Kudai Tin INDONESIA Tin Linwu Xianggui Ore Smelting Co., Ltd. CHINA Tin PT Sukses Inti Makmur INDONESIA X Tin Super Ligas BRAZIL Tin Thaisarco THAILAND X Tin PT BilliTin Makmur Lestari INDONESIA Tin PT Tinindo Inter Nusa INDONESIA X Tin PT Bangka Tin Industry INDONESIA X Tin PT Justindo INDONESIA Tin HuiChang Hill Tin Industry Co., Ltd. CHINA X Tin Melt Metais e Ligas S.A. BRAZIL X Tin CV United Smelting INDONESIA X Tin PT Bangka Putra Karya INDONESIA Tin PT Lautan Harmonis Sejahtera INDONESIA X Tin An Vinh Joint Stock Mineral Processing Company VIETNAM Tin Alpha UNITED STATES OF AMERICA X Tin VQB Mineral and Trading Group JSC VIETNAM X Tin PT Aries Kencana Sejahtera INDONESIA X Tin PT Belitung Industri Sejahtera INDONESIA X Tin PT O.M. Indonesia INDONESIA X Tin CV Venus Inti Perkasa INDONESIA X Tin Resind Industria e Comercio Ltda. BRAZIL X Tin PT Sumber Jaya Indah INDONESIA X Tin Metallic Resources, Inc. UNITED STATES OF AMERICA X Tin Gejiu Fengming Metallurgy Chemical Plant CHINA X Tin Magnu's Minerais Metais e Ligas Ltda. BRAZIL X Tin PT Alam Lestari Kencana INDONESIA 16 Tin O.M. Manufacturing (Thailand) Co., Ltd. THAILAND X Tungsten Kennametal Huntsville UNITED STATES OF AMERICA X Tungsten Jiangxi Minmetals Gao'an Non-ferrous Metals Co., Ltd. CHINA Tungsten Chenzhou Diamond Tungsten Products Co., Ltd. CHINA X Tungsten Xinfeng Huarui Tungsten & Molybdenum New Material Co., Ltd. CHINA X Tungsten Jiangxi Tonggu Non-ferrous Metallurgical & Chemical Co., Ltd. CHINA X Tungsten Jiangxi Yaosheng Tungsten Co., Ltd. CHINA X Tungsten Xinhai Rendan Shaoguan Tungsten Co., Ltd. CHINA X Tungsten Kennametal Fallon UNITED STATES OF AMERICA X Tungsten Unecha Refractory metals plant RUSSIAN FEDERATION X Tungsten H.C. Starck Smelting GmbH & Co. KG GERMANY X Tungsten Ganzhou Jiangwu Ferrotungsten Co., Ltd. CHINA X Tungsten Asha Enterprise INDIA Tungsten Ganzhou Seadragon W & Mo Co., Ltd. CHINA X Tungsten Vietnam Youngsun Tungsten Industry Co., Ltd. VIETNAM X Tungsten Ganxian Shirui New Material Co., Ltd. CHINA Tungsten Hydrometallurg, JSC RUSSIAN FEDERATION X Tungsten H.C. Starck Tungsten GmbH GERMANY X Tungsten Sanher Tungsten Vietnam Co., Ltd. VIETNAM Tungsten Jiangxi Xinsheng Tungsten Industry Co., Ltd. CHINA X Tungsten Dayu Jincheng Tungsten Industry Co., Ltd. CHINA Tungsten Wolfram Bergbau und Hutten AG AUSTRIA X Tungsten Pobedit, JSC RUSSIAN FEDERATION Tungsten Hunan Chunchang Nonferrous Metals Co., Ltd. CHINA X Tungsten Hunan Chenzhou Mining Co., Ltd. CHINA X Tungsten Asia Tungsten Products Vietnam Ltd. VIETNAM X Tungsten Ganzhou Huaxing Tungsten Products Co., Ltd. CHINA X Tungsten Wolfram Company CJSC RUSSIAN FEDERATION Tungsten ACL Metais Eireli BRAZIL Tungsten Global Tungsten & Powders Corp. UNITED STATES OF AMERICA X Tungsten Nui Phao H.C. Starck Tungsten Chemicals Manufacturing LLC VIETNAM X 17 Tungsten Guangdong Xianglu Tungsten Co., Ltd. CHINA X Tungsten Ganzhou Yatai Tungsten Co., Ltd. CHINA Tungsten TDC - Tungsten Products Co. CHINA Tungsten Japan New Metals Co., Ltd. JAPAN X Tungsten Hunan Chuangda Vanadium Tungsten Co., Ltd. Wuji CHINA X Tungsten A.L.M.T. TUNGSTEN Corp. JAPAN X Tungsten Niagara Refining LLC UNITED STATES OF AMERICA X Tungsten Tejing (Vietnam) Tungsten Co., Ltd. VIETNAM X Tungsten Jiangxi Dayu Longxintai Tungsten Co., Ltd. CHINA Tungsten Dayu Weiliang Tungsten Co., Ltd. CHINA Tungsten Xiamen Tungsten Co., Ltd. CHINA X Tungsten Chongyi Zhangyuan Tungsten Co., Ltd. CHINA X Tungsten Ganzhou Non-ferrous Metals Smelting Co., Ltd. CHINA Tungsten Jiangxi Gan Bei Tungsten Co., Ltd. CHINA X Tungsten Moliren Ltd RUSSIAN FEDERATION X Tungsten Jiangxi Xiushui Xianggan Nonferrous Metals Co., Ltd. CHINA X Tungsten South-East Nonferrous Metal Company Limited of Hengyang City CHINA X Tungsten Philippine Chuangxin Industrial Co., Inc. PHILIPPINES X Tungsten Jiangwu H.C. Starck Tungsten Products Co., Ltd. CHINA X Tungsten Woltech Korea Co., Ltd. KOREA (REPUBLIC OF) X Tungsten Fujian Jinxin Tungsten Co., Ltd. CHINA X Tungsten Hunan Chuangda Vanadium Tungsten Co., Ltd. Yanglin CHINA Tungsten Xiamen Tungsten (H.C.) Co., Ltd. CHINA X Tungsten Malipo Haiyu Tungsten Co., Ltd. CHINA X VIII. Steps to Mitigate Risk SMTC intends to take the following steps to seek to mitigate the risk that its necessary conflict minerals directly or indirectly finance or benefit armed groups in the Covered Countries: ● Continue to engage with suppliers to increase the number of returned CMRTs to decrease the number of incidents where no response is given in a CMRT, to obtain other information required to complete, in all material respects, the CMRT; ● Encourage the development of supplier capabilities to perform conflict-minerals related due diligence by the implementation of risk mitigation measures, as appropriate; and ● Provide ongoing training to applicable SMTC personnel regarding emerging best practices and other relevant topics for conflict minerals compliance. 18
